DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US 7,424,916) and Herbert (US 2011/0005757).
Regarding claim  21, Foster, discloses a  method for flamelessly heating a material, the method comprising: pumping a fluid in a closed circulation path using at least one pump (64, Figure 3); transferring heat from a heating fluid circulating in a dynamic heat generator  (20, i.e. water brake) to the fluid by a first heat exchanger (70); transferring heat from output of a prime mover (C3,L.30-45) driving the at least one pump to the fluid by at least one second heat exchanger (54);but not transferring heat from the fluid to the material by a third heat exchanger. 
However, Herbert discloses a method of heating wellbores (Abstract) that includes the step if transferring heat from the fluid to the material (Process Fluid) by a third heat exchanger (128). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to utilize an additional exhaust gas heat 
Regarding claim 22, Foster (F), as modified discloses the method of claim 21, wherein the at least one pump is a pump (F-64, Figure 3), configured to pump the fluid from a reservoir (F-70, that also serves as a first heat exchanger) in the closed circulation path to the first heat exchanger. 
Regarding claim 23, Foster (F), as modified discloses the method of claim 21, wherein the at least one pump (F-64) comprises a pump configured to circulate the heating fluid in the dynamic heat generator (F-20). 
Regarding claim 24, Foster (F), as modified discloses the method of claim 21, wherein the fluid comprises glycol (F-C3, L34-45). 
Regarding claim 25, Foster (F), as modified discloses the method of claim 21, wherein the heating fluid comprises oil (F-C5, L20-33).
Regarding claim 26, Foster (F), as modified discloses the method of claim 21, wherein the heating fluid comprises water (F-C19-27).
Regarding claim 27, Foster (F), as modified discloses the method of claim 21, wherein the output of the prime mover comprises at least heated engine coolant (F-C3, L.30-45) and exhaust (F-110, C5, L4-11). 
Regarding claim 27, Foster (F), as modified discloses the  method of claim 21, wherein the at least one second heat exchanger (F-54) comprises a heat exchanger configured to transfer heat from heated engine coolant from the prime mover to the fluid (F-C3,L53-63). 

Regarding claim 29, Foster (F), as modified discloses the   method of claim 21, wherein the at least one second heat exchanger  (F,110, Figure 3) comprises a heat exchanger configured to transfer heat from exhaust of the prime mover to the fluid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                         
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746